DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 8/6/21 are acknowledged. Claims 1 and 7 have been amended. Claims 3-6, 8-9, 18-20, and 22-27 have been canceled. Claims 1, 2, 7, 10-17, and 21 are pending and under examination.
 Withdrawn Rejections
The rejection of claims 1, 2, 7, 9-17 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,320,777 B2 in view of Davis et al. (Experimental Hematology 2010; 38:270-281), is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 3 of the previous Office action.
The rejection of claims 1, 2, 7, 9-17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,016,485 B2 in view of in view of Davis et al. (Experimental Hematology 2010; 38:270-281), is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 8 of the previous Office action.
The rejection of claims 1, 2, 7, 9-17, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,653,752 B2 in view of Davis et al. (Experimental Hematology 2010; 38:270-281), is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 13 of the previous Office action.
The rejection of claims 1, 2, 7, 9-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 18 of the previous Office action.
The rejection of claims 1, 2, 7, 9-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 30 of the previous Office action. 
The rejection of claims 1, 2, 7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plett et al. (Health Physics, 2014 Jan 1; 106(1):7-20) in view of Davis et al. (Experimental Hematology 2010;38:270-281), is withdrawn in light of Applicant’s amendment thereto. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Domitrovich on 9/2/21.
The application has been amended as follows: 
In the claims:
(Previously Presented) A method of improving 30-day survival from hematopoietic acute radiation syndrome (H-ARS) in a subject who has been exposed to radiation comprising administering to the subject a combination therapy comprising an effective dose of an angiotensin-converting enzyme inhibitor (ACEI) and an effective dose of at least one hematopoietic growth factor (HGF) or protein analog thereof or combinations thereof;
wherein the ACEI is selected from the group consisting of lisinopril, perindopril, captopril, enalapril, and ramipril; and
wherein the HGF or protein analog thereof is selected from the group consisting of: 
peg-filgrastim;

an IL-11 analog comprising a cysteine residue added following the C-terminus of the protein having SEQ ID NO:3 or SEQ ID NO;7, wherein the P1 amino acid is deleted; and 
wherein the survival obtained by treatment with the combination of at least one HGF or protein analog thereof and the ACEI is greater than the survival obtained by treatment with at least one HGF or protein analog thereof alone or treatment with the ACEI alone.  
(Original) The method of claim 1, wherein the subject has been exposed to a myelosuppressive dose amount of radiation.
(Canceled) 
(Canceled)   
(Canceled) 
(Canceled) 
(Currently Amended) The method of claim 1, wherein the G-CSF analog or the IL-11 analog is modified with a polyethylene glycol (PEG). 
(Canceled) 
(Canceled) 
(Original) The method of claim 1, wherein the improved survival correlates with accelerated hematopoietic recovery in the subject.
(Original) The method of claim 1, wherein the effective dose of the ACEI is administered concurrently with, prior to, or after administration of the effective dose of the at least one HGF or protein analog thereof or combinations thereof.  
(Previously Presented) The method of claim 1, wherein the effective dose of the at least one HGF or protein analog thereof is a single dose of 0.1 µg to 5 mg per kg of the subject.
(Original) The method of claim 1, wherein the subject is administered one or more single doses of the at least one HGF or protein analog thereof or combinations thereof.
(Previously Presented) The method of claim 1, wherein the subject is administered one or more doses of the at least one HGF or protein analog thereof or combination thereof beginning within about 24 hours following the subject’s exposure to the radiation.
(Previously Presented) The method of claim 1, wherein the effective dose of the ACEI is a dose of 1.3 to 50 mg/m2
(Previously Presented) The method of claim 1, wherein the subject is administered the ACEI daily beginning within about 7 days following the subject’s exposure to the radiation.
(Previously Presented) The method of claim 1, wherein the effective dose of the at least one HGF or protein analog thereof or combination thereof is administered to the subject beginning within about 24 hours following radiation exposure and the effective dose of the ACEI is administered to the subject beginning within about 7 days following radiation exposure.
(Cancelled) 
(Cancelled) 
(Canceled) 
(Previously Presented) The method of claim 1, wherein the ACEI is lisinopril.
22.-27. (Canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Plett et al. (Health Phys. 2014 Jan; 106(1):7-20). Plett et al. teach administering pegylated hematopoietic growth factors (pegylated G-CSF, GM-CSF, and IL-11) for enhancing survival and hematopoietic cell recovery in a mouse model of the hematopoietic syndrome of acute radiation syndrome. However, Plett et al. does not teach or suggest administering peg-filgrastim, a G-CSF analog comprising a methionine at the N-terminus of SEQ ID NO: 1, or an IL-11 analog comprising a cysteine residue added following the C-terminus of the protein having SEQ ID NO: 3 or SEQ ID NO: 7, wherein the P1 amino acid is deleted) recited in the instant claims. Furthermore, the art does not teach or suggest administering the HGFs in combination with an ACE inhibitor. The instant application demonstrates that the administration of an ACE inhibitor prevents kidney and lung damage following radiation exposure and HGF treatment, thereby increasing the 30-day survival for animals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Claims 1, 2, 7, 10-17, and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646